464 F.2d 1027
Troy C. BURROUGHS, Plaintiff-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Defendant-Appellee.
No. 29066 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

Troy C. Burroughs, pro. se.
Earl Faircloth, Atty. Gen., Horace A. Knowlton, III, Asst. Atty. Gen., Tallahassee, Fla., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
Troy C. Burroughs, an inmate confined in the maximum security section of the Florida State Prison at Raiford, filed a civil rights complaint seeking injunctive relief and money damages for asserted deprivations of Federal constitutional rights resulting from (i) the decision by prison officials to place him in administrative segregation apart from the general prison population, (ii) allegedly unreasonable restrictions on visiting privileges, and (iii) a multitude of alleged abuses involving inadequate food and improper medical and dental treatment laced with overtones of racial discrimination.


2
We agree with the District Court's conclusion that points (i) and (ii) fail to raise a substantial Federal question.  Granville v. Hunt, 5 Cir., 1969, 411 F.2d 9, 11.  As for point (iii) we vacate the District Court's order summarily dismissing the complaint and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir., 1972, 461 F.2d 1080 and companion cases.


3
Affirmed in part; vacated and remanded in part.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409.  Part. I